Opinion filed October 3, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-17-00276-CR
                                    __________

                        DAKOTA BLAGG, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 17-4697


                      MEMORANDUM OPINION
      The jury convicted Appellant, Dakota Blagg, of forgery, and the trial court
sentenced him to confinement for two years. See TEX. PENAL CODE ANN. § 32.21
(West Supp. 2018). In a single issue on appeal, Appellant argues that the evidence
presented at trial was legally insufficient to support his conviction. We affirm.
                                 Background Facts
      On September 16, 2016, Appellant and Manuel Olivio drove to the First
United Bank in Seagraves. While Appellant was waiting in the drive-through lane
of the bank, Olivio got out of the vehicle and ran off. Appellant then presented a
check to the bank teller. Upon receipt, the bank teller, Seth Barron, was immediately
concerned about the validity of the check in light of his prior dealings with the
purported drawer and payee.
      The check was made out to “HBC,” commonly known in the area to mean
Higginbotham Bartlett Construction. The drawer of the check was Sarabia & Son
Concrete Construction LLC. Barron testified that, while it was not uncommon for
Sarabia & Son to write checks to Higginbotham, this check was “very unusual” for
this particular customer.
      Typically, Sarabia & Son’s checks were printed. The check presented by
Appellant, however, was handwritten. Moreover, the amount to be paid on the check
was unusually small. Ricky Sarabia, the owner of Sarabia & Son, testified that the
company’s checks to Higginbotham were usually for around $2,000, whereas the
present check was only for $201.43. Barron was further concerned by Appellant’s
desire to cash the check because, typically, checks from Sarabia & Son to
Higginbotham were deposited. Additionally, the check was neither endorsed nor
dated, and Appellant failed to present any identification. With many causes for
concern, Barron notified his supervisor of the situation.
      Christella Valles, the operations manager at First United Bank, then called
Sarabia to ask whether Sarabia had written a check to Higginbotham for $201.43.
Sarabia denied writing the check—both over the phone and in person after
examining the check himself. Accordingly, the bank refused to cash the check and
informed Appellant that the bank was going to keep the check. Appellant then
calmly drove off “like a normal customer would.”
                                          2
      At trial, Sarabia testified that, although the signature on the check was his, the
rest of the handwriting was not. He further testified that he was the only person
authorized to write checks for Sarabia & Son and that he always wrote his driver’s
license number and cell phone number in the upper left part of the check. Sarabia
additionally stated that he always dated his checks and, on checks to Higginbotham,
wrote “material” on the memo line. The check presented by Appellant was missing
all of these unique attributes of a properly payable check drafted by Sarabia.
Higginbotham’s manager testified that he had never given a check made out to the
company to anyone else for them to cash.
      In explaining how someone may have procured one of Sarabia & Son’s
checks, Sarabia stated that he frequently kept signed checks in his truck in case he
needed to pay someone while he was out of the office. In the alternative, Sarabia
also indicated that he kept company checks at home and that his house was broken
into around August of 2016, a month prior to the offense date in this case.
      In his defense, Appellant testified that he had received the check from
someone else and was merely cashing the check for that person because that person
did not have the proper identification necessary to cash it. However, this was the
first time that Appellant told anyone about a man asking him to cash a check.
Throughout his testimony, Appellant maintained that he had never seen the
individual before and that, after Appellant informed the individual of his
unsuccessful attempt to cash the check, he never saw him again.
      At the conclusion of Appellant’s trial, the jury found him guilty of forgery.
This appeal followed.
                               Evidentiary Sufficiency
      In Appellant’s single issue on appeal, he argues that the evidence presented at
trial is insufficient to support his conviction for forgery. Specifically, Appellant
claims that there is no evidence of his intent to defraud another. We disagree.
                                           3
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). The trier of fact may believe all, some, or none of a
witness’s testimony because the factfinder is the sole judge of the weight and
credibility of the witnesses. Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App.
1986); Isham v. State, 258 S.W.3d 244, 248 (Tex. App.—Eastland 2008, pet. ref’d).
We defer to the trier of fact’s resolution of any conflicting inference raised by the
evidence and presume that the trier of fact resolved such conflicts in favor of the
verdict. Jackson, 443 U.S. at 326; Brooks, 323 S.W.3d at 899; Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007).
      A person commits the offense of forgery “if he forges a writing with intent to
defraud or harm another.” PENAL § 32.21(b). Here, Appellant challenges only the
intent element of his conviction. To prove the necessary intent for forgery, the jury
“must be able to reasonably infer that Appellant knew the instrument was forged
beyond a reasonable doubt.” Ramsey v. State, 473 S.W.3d 805, 809 (Tex. Crim.
App. 2015). If the State proves that an actor has knowledge that a forgery has
occurred, proof of intent to defraud is inferred. Griffin v. State, 908 S.W.2d 624,
627 (Tex. App.—Beaumont 1995, no pet.). In reaching its verdict, a jury may
consider direct evidence and circumstantial evidence equally, and intent may be
inferred from the conduct of the accused and the circumstances surrounding the
forgery. Ramsey, 473 S.W.3d at 809; Turner v. State, 600 S.W.2d 927, 929 (Tex.
Crim. App. 1980). Moreover, “circumstantial evidence alone may be sufficient to
                                          4
uphold a conviction so long as the cumulative force of all the incriminating
circumstances is sufficient to support the conviction.” Ramsey, 473 S.W.3d at 809.
      In Crittenden v. State, 671 S.W.2d 527, 528 (Tex. Crim. App. 1984), the Court
of Criminal Appeals outlined several suspicious circumstances that are probative of
an individual’s knowledge that an instrument was forged. Of those circumstances,
at least two are present in this case: (1) Appellant was not listed as the payee and he
falsely represented himself and (2) Appellant attempted to flee after his attempt to
deposit the check was thwarted. 671 S.W.2d at 528 (listing suspicious circumstances
that were absent that would have provided evidence of the defendant’s guilt).
      The check in this case was made out to “HBC” and had no endorsement from
either Higginbotham or the alleged individual who asked Appellant to cash the
check. Still, Appellant presented the check to First United Bank and, in doing so,
provided no identification as to who he was and did not indicate that he was not
“HBC.” In fact, Appellant’s identity was only discovered after Barron wrote down
Appellant’s license plate number. Then, Appellant left the bank without the check,
in stark contrast to how one would normally respond when presenting a bank with a
legitimate check. See Hart v. State, 682 S.W.2d 346, 347 (Tex. App.—Dallas 1984,
pet. ref’d) (holding that, even though the defendant walked away and did not run,
“leaving the check cashing center without cash or check was an attempt to flee and
. . . was sufficient evidence to prove [the defendant’s] knowledge that the instrument
was forged and to prove that [the defendant] possessed the intent to defraud or
harm”).
      Appellant relies primarily on his own testimony to show that he did not have
knowledge that the check was forged and that he was merely an innocent bystander.
The jury, however, is under no obligation to believe Appellant’s testimony, and it
would appear the jury did not. See Sharp, 707 S.W.2d at 614. Considering the
suspicious circumstances surrounding the forgery, we conclude that a rational jury
                                          5
could have found, beyond a reasonable doubt, that Appellant had knowledge of the
forgery and had the intent to deceive. See PENAL § 32.21. We overrule Appellant’s
sole issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


October 3, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      6